Citation Nr: 1638084	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  14-10 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.

2.  Entitlement to a certificate of eligibility for assistance in acquiring a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Counsel



INTRODUCTION

The Veteran served on active duty from May 1951 to May 1953 and from February 1955 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

In August 2016, after the appeal was perfected but prior to the promulgation of a decision by the Board, the Veteran, through his representative, withdrew the issues of entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing and entitlement to a certificate of eligibility for assistance in acquiring a special home adaptation grant.


CONCLUSION OF LAW

1.  The criteria for withdrawal of the issue of entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the issue of entitlement to a certificate of eligibility for assistance in acquiring a special home adaptation grant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In the present case, in August 2016, the Veteran's representative submitted a written statement expressing the Veteran's intent "to withdraw the pending appeal for specially adapted housing and special home adaption."  Thus, these matters have been properly withdrawn from appeal.

As there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and the issues are dismissed.


ORDER

The appeal for entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing is dismissed.

The appeal for entitlement to a certificate of eligibility for assistance in acquiring a special home adaptation grant is dismissed.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


